DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/5/21, 10/3/21 and 8/31/21 have been considered by the examiner.  It is noted that two of the NPL documents on the IDS filed 8/31/21 have been lined through since no English explanation of relevance has been submitted.

Specification
The disclosure is objected to because of the following informalities: 
The first paragraph of the specification should updated to indicate Application No. 16/482,269 is now U.S. Patent No. 11,129,461.  
Appropriate correction is required.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation of the elastic tube comprising a solid pipe (see claim 14) does not have an antecedent basis in the specification, i.e., page 6, lines 20-24 indicate the applying elements may be either an elastic tube or a solid pipe, but does not disclose the elastic tube is a solid pipe.

Claim Objections
Claims 1, 2, 5, 8, 13 and 14 are objected to because of the following informalities:  
In regard to claim 1, it is unclear if the “nail polish applying element” defined on line 5 is referring to the same “nail polish applying element” defined on line 1, or some other element.
Further in regard to claim 1, it is unclear if the “pressure applying element” defined on line 9 referring to the same “pressure applying element” defined on line 2, or some other element.
In regard to claim 2, it is unclear if the “sliding gasket” defined on line 2 is referring to the “pressure applying element” defined in claim 1 (see line 2), or some other element in addition to the pressure applying element. 
In regard to claim 5, it is unclear if the “capsule compartment” defined on lines 1- 2 is referring to the same “capsule compartment” defined in claim 1 (see line 2), or some other element in addition to the pressure applying element. 
In regard to claim 8, parts of the human body should not be claimed.
In regard to claim 13, on line 2, a comma (,) should be inserted after hair strands.
In regard to claim 14, it is unclear as to whether the “nail polish applying tip” defined on lines 3-4) is referring to the nail polish applying element defined in claim 1 (see line 5) or some other element in addition to the nail polish applying element.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1, 2, 4 and 5 the scope of the claim has not been clearly defined since it is not clear as to whether or not the “nail polish application apparatus”, “capsule compartment” and “pressure applying element” are intended to be part of the claimed combination.  For example, the preamble of claim 1 indicates the “nail polish application apparatus”, “capsule compartment” and “pressure applying element” are not intended to be claimed, however, the language in claim 1, lines 9-10, claim 2, line 2, claim 4, line 1 and claim 5, lines 1 and 2 indicate these elements are intended to be claimed.  Should the Applicant intend to claim these elements, an antecedent basis should be therefor defined.  Should the Applicant not intend to claim these elements, “adapted to be”/“for” language should be used when referring thereto.
In regard to claim 10, an antecedent basis for “the bottom face” (see line 2) has not been defined.  It appears that “the bottom face” should be “the bottom side” (see claim 1, line 5).  Further, an antecedent basis for “the internal pressure” (see line 2) has not been defined.
In regard to claim 11, an antecedent basis for “the bottom face” (see line 2) has not been defined.  It appears that “the bottom face” should be “the bottom side” (see claim 1, line 5).  Further, an antecedent basis for “the internal pressure” (see line 4) has not been defined.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furlong et al. (U.S. Patent 4,599,008, hereinafter Furlong, as cited by the Applicant) in view of Nakajima et al. (U.S. Patent 5,803,640, hereinafter Nakajima).
In regard to claim 1, Furlong discloses a capsule integrated with a nail polish applying element 54 for usage with a nail polish application apparatus comprising a capsule compartment and a pressure applying element 102, the capsule comprising:
a container 12 defining a reservoir containing nail polish fluid 98 (see column 3, line 9); and
a nail polish applying element 54 fixated to a bottom side of the container for applying the nail polish fluid to a nail surface;
wherein the nail polish fluid is released from the container when pressure is applied on or in the container by a pressure applying element 102 of the nail polish application apparatus.  
Although the Furlong device does not include an elastic tube having an internal dispensing tunnel to convey the nail polish fluid for applying nail polish on a nail surface in the nail polish applying element, as claimed, attention is directed to the Nakajima reference, which 
In regard to claim 2, the container 12 comprises an upper face with an opening sealed with a sliding gasket 24, 88 and a bottom face wherein the nail polish fluid is released from the container/elastic tube when the sliding gasket slides toward the bottom face thus reducing a volume of the reservoir.
In regard to claim 3, the container 12 includes a metal sidewall (see column 1, line 61) and a plastic end wall/“face” 88 (as evidenced by the cross-hatching used in the drawings) while plastic typically has a higher elasticity coefficient than metal.  In any event, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the end wall 88 can be made from a plastic having and suitable degree of elasticity, including a higher elasticity coefficient that the metal sidewall of the container, without effecting the overall operation of the device, especially since the Furlong reference does not limit the specific materials used to make the various elements of the device.  
In regard to claim 4, the pressure applying element 102 presses a lateral face 24 of the container.
In regard to claim 5, the pressure applying element 102 and the capsule compartment 104 of the nail polish application apparatus are adapted to accommodate the capsule.

In regard to claim 7, the nail polish fluid is selected from the claimed group (see column 3, line 9).
In regard to claim 8, the nail surface is a human hand finger.
In regard to claim 9, the container is air sealed (prior to the fracturing of elements 24, 40).
In regard to claim 10, the container is fractured at a weakened surface of the bottom face (the weakened surface being at the point where portion 40 separates from portion 30) wherein the weakened surface is automatically breached by the internal pressure.
In regard to claim 11, the container is fractured by opening a valve 40 located in the bottom face wherein the valve includes a first state in which the valve is closed (see Figure 1) and a second state in which the valve is open (see Figure 2) and wherein the valve automatically transitions from the first state to the second state under the internal pressure.
In regard to claim 12, the container is fractured by an external element 60 separated from the capsule.
In regard to claim 13, the nail polish applying element 54 includes a plurality of hair strands 86.
In regard to claim 14, the elastic tube 4 in the Nakajima device comprises a solid pipe having a hollow internal tunnel therein for conveying the nail polish fluid to a nail polish applying tip 54.
In regard to claim 15, a diameter of the inner tunnel of the elastic tube 4 is within the claimed range (see column 7, line 2 in the Nakajima reference).
In regard to claim 16, the internal tunnel is adapted to a viscosity of the cosmetic (see column 7, lines 20-33 in the Nakajima reference).
In regard to claim 17, the Furlong device includes at least one stirring object 100 disposed inside the reservoir defined by the capsule for stirring the nail polish fluid when the container is shaken (see column 3, lines 11-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Spatz reference is cited as being directed to the state of the art as a teaching of another cosmetic applicator having a tube 16 within the applying element 21 in order to ensure the cosmetic reaches the end of the applying element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
3/28/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754